UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 CHUKWUMA E. AZUBUKO,

                Plaintiff,
                                                     Civil Action No. 20-3383 (RDM)
        v.

 PARKING OFFICER NO. 241, et al.,

                Defendants.


                                 MEMORANDUM OPINION

       Plaintiff Chukwuma E. Azubuko, who lives in Suffolk County, Massachusetts, Dkt. 5 at

4, and is proceeding pro se, brings this case to challenge the grounds on which he received a

parking ticket in Boston from two unnamed defendants, “Parking Officer No. 241” and

“Parking Clerk – City of Boston,” Dkt. 1 at 1–2. He alleges discrimination and other illegal

activity in violation of several Constitutional amendments, as well as a number of federal laws

and Massachusetts state laws. Dkt. 5 at 6–7. On December 9, 2020, the Court dismissed

Plaintiff’s complaint for failure to comply with Federal Rules of Civil Procedure 8 and

12(b)(6). Dkt. 2; Dkt. 3. On February 1, 2021, Plaintiff moved to amend his complaint. Dkt.

4. The Court granted Plaintiff leave to amend but cautioned that his amended complaint must

“(1) identify a defendant by name so that a summons may issue, pursuant to Federal Rule of

Civil Procedure 4(b); (2) explain why venue is proper in the District of Columbia; and (3) state

a claim under federal law sufficient to sustain the Court’s subject matter jurisdiction.” Minute

Order (Feb. 2, 2021).

       Plaintiff’s amended complaint, Dkt. 5, addresses none of these issues. Plaintiff does

not name a defendant but requests that the Court authorize pre-service discovery to allow
Plaintiff to learn the identity of the Boston employee with badge number 241. Id. at 1–2. For

the reasons explained below, the Court will dismiss the amended complaint pursuant to Federal

Rules of Civil Procedure 8 and 12(b)(6) and will deny Plaintiff’s request for pre-service

discovery as futile.

         To start, the amended complaint, once again, does not contain a “short and plain

 statement of [Plaintiff’s] claim showing that [he] is entitled to relief.” Fed. R. Civ. P. 8(a).

 Although the amended complaint mentions a raft of laws, Dkt. 5 at 6–7, it offers no coherent

 theory or explanation for how any of them apply to the issuance of the parking ticket at issue

 here, which Plaintiff apparently was not even required to pay. See Dkt. 1 at 1 (explaining that

 Plaintiff “woke up and noticed a parking violation ticket affixed to his car’s windshield”); id.

 at 13 (hearing disposition dismissing the ticket). Nor does Plaintiff explain how a parking

 ticket—paid or unpaid—would entitle him to the substantial damages and extraordinary

 injunctive relief he seeks, see id. at 3–4 (asking “the Court to order [a] moratorium on parking

 citations in the City of Boston” and seeking damages of $1 million and $1.5 million), or,

 indeed, how an unpaid parking ticket could have resulted in a cognizable injury for purposes

 of Article III. Accordingly, the amended complaint does not satisfy Rule 8’s goal to

 “ensure[] that the opposing party will receive ‘fair notice of what the . . . claim is and the

 grounds upon which it rests.’” Jones v. Changsila, 271 F. Supp. 3d 9, 21 (D.D.C. 2017)

 (quoting Erickson v. Pardus, 551 U.S. 89, 93 (2007)).

        For similar reasons, the amended complaint also runs afoul of Rule 12(b)(6). “To

survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted as

true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Neither Plaintiff’s



                                                   2
original complaint nor his amended complaint alleges facts that would allow the Court to

discern the substance of Plaintiff’s claims or to determine whether, if true, his allegations

would entitle him to relief. See Brown v. Wash. Metro. Area Transit Auth., 164 F. Supp. 3d 33,

35 (D.D.C. 2016).

        Finally, the Court is unpersuaded that it should authorize pre-service, third-party

discovery regarding the identity of “Parking Officer No. 241.” Most significantly, the

amended complaint fails to state a claim, and identifying the unnamed defendants would do

nothing to resolve that difficulty. Moreover, even if the complaint stated a claim, it is unlikely

that pre-service discovery would advance the resolution of the case. To be sure, improper

venue is a waivable defense, see Neirbo Co., v. Bethlehem Shipbuilding Corp., 308 U.S. 165,

168 (1939), but, even if the Court were to authorize pre-service discovery to permit Plaintiff to

identify the unnamed defendant, it is highly unlikely that Plaintiff’s amended complaint would

survive a motion to dismiss for improper venue, see Fed. R. Civ. P. 12(b)(3). “The question

whether venue is proper ‘is generally governed by 28 U.S.C. § 1391,’ which ‘states that

[e]xcept as otherwise provided by law . . . this section shall govern the venue of all civil actions

brought in district courts of the United States.’” King v. Caliber Home Loans, Inc., 210 F.

Supp. 3d 130, 135 (D.D.C. 2016) (emphasis omitted; alteration in original) (quoting Atl.

Marine Constr. Co., Inc. v. U.S. Dist. Ct. for the W. Dist. of Tex., 571 U.S. 49, 55 (2013)).

Thus, “the court must determine whether the case falls within one of the three categories set

out in § 1391(b)” to determine if venue is proper. Id. That provision provides that venue is

proper in the district “in which any defendant resides, if all defendants are residents of the

[s]tate in which the district is located;” in the district “in which a substantial part of the events

or omissions giving rise to the claim occurred;” or, if no such district exists, “any judicial



                                                   3
district in which any defendant is subject to the court’s personal jurisdiction.” 28 U.S.C.

§ 1391(b). Here, it is very unlikely that either of the unnamed defendants, Boston municipal

employees, lives in the District of Columbia, and none of the events at issue took place in the

District of Columbia. Other than an unsupported allegation that he “cannot get justice from”

the United States District Court for the District of Massachusetts, Dkt. 5 at 4, Plaintiff has

offered no reason why the case should be brought here. As a result, and because, in any event,

the amended complaint fails to satisfy Rules 8 or 12(b)(6), permitting pre-service discovery

would be futile.

       The Court will, therefore, sua sponte dismiss the amended complaint and will deny

Plaintiff’s request for pre-service discovery.

       A separate order will issue.



                                                      /s/ Randolph D. Moss
                                                      RANDOLPH D. MOSS
                                                      United States District Judge


Date: March 4, 2021




                                                  4